Filed 3/3/22 P. v. Canty CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081029
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 19CMS-4948)
                    v.

 HENRY JAMES CANTY,                                                                       OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kings County. Michael J.
Reinhart, Judge.
         Sangeeta Sinha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Kevin L. Quade, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                        INTRODUCTION AND BACKGROUND
       The District Attorney of Kings County filed an amended information on March 3,
2020, charging defendant Henry James Canty with felony driving under the influence of
an alcoholic beverage (Veh. Code, § 23152, subd. (a); count 1), driving while having
0.08 percent or more, by weight, of alcohol in his blood (Veh. Code, § 23152, subd. (b);
count 2), and, as to both counts, alleging defendant did so within 10 years of conviction
for a similar offense (Veh. Code, §§ 23550, 23550.5) and after serving two prior prison
terms (Pen. Code, former § 667.5, subd. (b)).1
       After a two-day trial, the jury convicted defendant of both charges. Defendant
waived a jury determination of his prior convictions and the trial court found the prior
conviction allegations to be true.
       On April 1, 2020, the trial court denied probation and sentenced defendant to the
upper term of three years in prison as to both counts but stayed the term as to count 2
pursuant to former section 654.2 The court determined that defendant did not have the
ability to pay any penal fines but imposed a $300 restitution fine (former § 1202.4,
subd. (b)), a suspended $300 mandatory revocation restitution fine (§ 1202.45, subd. (a)),
an aggregate $80 court operations assessment (§ 1465.8), an aggregate $60 criminal
conviction assessment (Gov. Code, § 70373), a $129 booking fee (former Gov. Code,



1      Undesignated statutory references are to the Penal Code.
2       Effective January 1, 2020, Senate Bill No. 136 (2019–2020 Reg. Sess.) amended
section 667.5, subdivision (b) to limit application of prior prison term enhancements to only prior
prison terms that were served for sexually violent offenses as defined by Welfare and Institutions
Code section 6600, subdivision (b). (Stats. 2019, ch. 590, § 1.) That amendment applied
retroactively to all cases not yet final on Senate Bill No. 136’s effective date. (People v. Lopez
(2019) 42 Cal.App.5th 337, 341–342, citing In re Estrada (1965) 63 Cal.2d 740, 742.) As
defendant’s prior convictions were for driving under the influence, former section 667.5,
subdivision (b) did not apply to defendant’s case. Although not mentioned in the record, this
explains why defendant was not sentenced to an enhanced one-year term as alleged in the
amended information.


                                                2.
§ 29550.2), and a $25 release after booking fee (former Pen. Code, § 1463.07). Defense
counsel did not object to the fines, fees, or assessments.
       This timely appeal followed on April 2, 2020.
       Defendant contends on appeal that (1) the trial court erred in admitting expert
opinion testimony by a witness whom the prosecution failed to formally proffer as an
expert; and (2) the trial court violated due process by failing to determine defendant’s
ability to pay before imposing fines, fees, and assessments.
       We note that as of July 1, 2021, the fees assessed pursuant to former Penal Code
section 1463.07 and former Government Code section 29550.2 are no longer enforceable,
and we will vacate any unpaid portion of those fees. (Pen. Code, § 1465.9, subd. (a);
Gov. Code, § 6111, subd. (a).) As modified, we affirm the judgment.
                                          FACTS
       California Highway Patrol Officer Kenneth Bird stopped defendant on October 18,
2017, at 6:20 p.m., after noticing that defendant stopped at a stop sign at an intersection
longer than usual for the average person. Upon contacting defendant, Officer Bird
detected the smell of alcohol on defendant’s breath and asked defendant if he had been
drinking. When defendant admitted he had been drinking, Officer Bird asked defendant
to exit the vehicle. During questioning, defendant advised the officer that he had last
eaten at 2:00 p.m., had 2 four-ounce drinks of gin commencing at 2:30 p.m., and stopped
drinking at approximately 5:40 p.m. After administering several field sobriety tests,
Officer Bird concluded that defendant was under the influence of alcohol and arrested
him. During the horizontal gaze nystagmus test, Officer Bird observed that defendant’s
eyes failed to track the officer’s finger smoothly, commenced shaking before his finger
was at a 45-degree angle from defendant’s eye, and shook when tracking the officer’s
finger to the extreme edges. During another test, defendant could not stand on one leg for
longer than 24 seconds and had to use Officer Bird’s car for balance. Defendant also
swayed while performing the Romberg test, requiring him to stand with his eyes closed

                                             3.
and head back, and failed to accurately estimate the 30 seconds he was required to hold
the pose. Finally, defendant could not follow instructions in performing the finger count
test.
        Defendant agreed to permit his blood to be drawn for testing. A phlebotomist
drew blood from defendant at approximately 7:26 p.m. Sarah Stevens, a senior
criminalist with the Department of Justice, testified that she tested defendant’s blood for
alcohol content and concluded that defendant’s blood-alcohol content (BAC) was
0.088 percent weight per volume at the time his blood was drawn. Taking into account
any variability in the measurement process, Stevens was 99.73 percent confident that
defendant’s BAC was between 0.084 and 0.092 percent.
        Senior Criminalist Michael Appell, employed by the Department of Justice,
testified as an expert in interpretation of alcohol and how it affects the human body.
After testifying to his training and experience, Appell testified that in his opinion, an
individual’s ability to safely operate a motor vehicle diminishes the more alcohol that
individual consumes. Nobody is safe to drive a motor vehicle when they have a BAC of
0.08 percent or more. While an individual may build up a tolerance to alcohol, such a
tolerance serves only to mask the effects of alcohol but does not lessen the impairment.
        Appell testified that if provided an individual’s sex and weight, he could
determine the quantity of a particular proof alcohol that would have to be present in a
person’s system to produce a particular BAC. Appell described the “Widmark formula”
and his training in its use to make that determination. He received this training at the
start of his career and has used it in the course of his employment since that time. Over
defense objection, Appell testified that for a 170-pound man who is six feet tall to have a
BAC of 0.088 percent instantaneously, he would have to have one ounce of 80 proof
liquor (40 percent alcohol by volume), 48 ounces of beer (4.7 percent alcohol by
volume), or 32 ounces of wine (12 percent alcohol by volume).



                                              4.
       To determine an individual’s BAC at an earlier point in time based upon their
BAC at a later point in time, Appell needed to know when the drinking started and
stopped and if there was food in the individual’s stomach. The calculation also required
assuming the alcohol was fully absorbed into their system, which usually occurs 15 to 20
minutes after drinking but could take as long as an hour. Appell testified that assuming
the alcohol was fully absorbed by 6:20 p.m., the man had a BAC somewhere around
0.10 percent at 6:20 p.m. A man with a BAC of 0.088 percent at 7:26 p.m., who stopped
drinking at 5:40 p.m., would have had to drink more than 2 four-ounce drinks of gin.
Finally, Appell opined that an individual who performed field sobriety tests as defendant
did, with a BAC of 0.088 percent, could not safely operate a vehicle.
       After the prosecutor rested, defense counsel played the video of the traffic stop
and defendant performing field sobriety tests to the jury before resting.
                                       DISCUSSION

I.     The trial court did not abuse its discretion in permitting Appell to testify to his
       opinion as an expert witness.

       A.     Background
       At the outset of Appell’s testimony, he described one of his duties as testifying
regarding “the interpretation of alcohol and how it affects the human body.” He
described his training and experience, which included a bachelor of science degree before
commencing his training and 19-year employment with the Department of Justice.
Appell participated in a 40-hour forensic alcohol training in 2004. His training included
correlation studies of people imbibing alcohol, observing their performance of field
sobriety examinations, and determining BAC. Appell reviewed more than 200 research
articles and qualified approximately 170 times as an expert in blood-alcohol analysis and
the physiological effects of alcohol in the human body.
       After describing this experience, and upon questioning by the prosecutor, Appell
testified that, in his opinion, an individual’s ability to safely operate a motor vehicle


                                              5.
diminishes the more alcohol that individual consumes. Appell further testified, without
objection, that an individual with a BAC of 0.08 percent cannot safely operate a vehicle.
While an individual may build up a tolerance to alcohol, such a tolerance serves only to
mask the effects of alcohol but does not lessen their impairment. Appell described at
length how an individual with a BAC of 0.08 percent would be first mentally impaired,
although not necessarily observably so, and then would suffer physical impairments.
Defense counsel did not object to this questioning regarding Appell’s opinion.
         Appell testified that he could determine the amount of alcohol that would have to
be present in a person’s system to produce a particular alcohol content. Defense counsel
objected when the prosecutor asked Appell to describe the formula he used to make that
determination, “There’s no foundation been laid [sic] for that expert type of testimony.”
The trial court responded, “Right now, it’s overruled. All [the prosecutor is] asking is
what formula [Appell] uses.” Appell described the “Widmark formula” and his training
in its use to make that determination. He received this training at the start of his career
and has used it in the course of his employment since that time.
         The prosecutor then posed a hypothetical to Appell, asking him what amount of
alcohol would have to have been present in a man’s system, who is six feet tall and
weighing 170 pounds, to produce a BAC of 0.088 percent. Defense counsel objected,
“Lack of foundation.” The trial court overruled the objection as the question was a
hypothetical. Defense counsel replied, “Right, which he hasn’t qualified as an expert,
yet. I would like to be given an opportunity to voir dire on that.”3 The trial court denied
the request and commented that defense counsel could cross-examine Appell on that
issue.



3       Defense counsel’s objection is unclear as to whether he objected to Appell’s qualification
as an expert generally or to Appell’s expertise in extrapolating an individual’s BAC at an earlier
time from the BAC determined at a later time.


                                                6.
       Thereafter, Appell provided his opinion regarding the amount of alcohol that
would produce a BAC of 0.088 percent instantaneously in a man who weighed
170 pounds, and his opinion that such a man with a BAC of 0.088 percent at 7:26 p.m.
would have had a BAC of 0.10 percent at 6:20 p.m. Appell also opined that an individual
with a BAC of 0.088 percent, who performed field sobriety tests as defendant did, could
not safely operate a vehicle.
       Defense counsel cross-examined Appell on his qualifications, highlighting training
included on Appell’s resume that did not relate to blood-alcohol analysis.
Acknowledging that he had failed to update his resume, Appell testified his most recent
training occurred in 2019, when he was involved in providing training during a
correlation study, using retrograde analysis, and observing the effect of alcohol on a
person’s ability to perform divided attention tasks. Appell received formal training
during a 40-hour forensic alcohol course in 2004. Appell also published his correlation
study in a peer magazine. He continually reviewed new publications concerning driving
under the influence research and blood-alcohol analysis. In response to defense counsel’s
questioning, Appell testified that after imbibing alcohol, an individual’s BAC will
increase quickly, peaking at approximately 20 minutes, although it could take as long as
an hour. Once the alcohol is full absorbed, the individual will go through elimination,
“the downside of that curve.” The process of elimination takes longer.
       Defense counsel concluded his cross-examination of Appell but did not raise any
further objection to the expert testimony nor move to strike the testimony.

       B.     Standard of Review and Law
       “ ‘The trial court has broad discretion in deciding whether to admit or exclude
expert testimony [citation], and its decision as to whether expert testimony meets the
standard for admissibility is subject to review for abuse of discretion.’ ” (People v. Jones
(2013) 57 Cal.4th 899, 946.) Under the abuse of discretion standard, we disturb the trial



                                             7.
court’s ruling only if the court exercised its discretion in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of justice. (People v.
Clark (2016) 63 Cal.4th 522, 572.) “Error regarding a witness’s qualifications as an
expert will be found only if the evidence shows that the witness ‘ “ ‘clearly lacks
qualification as an expert.’ ” ’ ” (People v. Farnam (2002) 28 Cal.4th 107, 162.)
       When a party objects to an expert witness’s qualifications, Evidence Code
section 720 requires the party offering the expert testimony to demonstrate the expert’s
special knowledge, skill, experience, training, or education before the witness may testify
as an expert. (People v. Townsel (2016) 63 Cal.4th 25, 45.) “Whether a person qualifies
as an expert in a particular case … depends upon the facts of the case and the witness’s
qualifications.” (People v. Bloyd (1987) 43 Cal.3d 333, 357.) “ ‘When a preliminary
showing is made that the proposed witness has sufficient knowledge to qualify as an
expert under the Evidence Code, questions about the depth or scope of his or her
knowledge or experience go to the weight, not the admissibility, of the witness’s
testimony.’ ” (People v. Jackson (2016) 1 Cal.5th 269, 327–328.)

       C.     Analysis
              1.      Forfeiture.
       As an initial matter, we find that defendant has forfeited his objection to Appell’s
qualifications. Although the prosecution was not required to establish Appell’s expert
qualifications in the absence of an objection from the defense (see Evid. Code, § 720,
subd. (a); People v. Rodriquez (1969) 274 Cal.App.2d 770, 776), such a foundation was
nonetheless established during Appell’s direct examination and prior to defense counsel’s
objection. Defense counsel did not object until after Appell had given several expert
opinions. An objection to or a motion to strike evidence must be timely made. (Evid.
Code, § 353, subd. (a).) A party’s belated objection to an expert witness’s testimony will
preclude a claim of error in the admission of the expert’s opinion. (Pineda v. Los Angeles



                                              8.
Turf Club, Inc. (1980) 112 Cal.App.3d 53, 60–61; see People v. Farnam, supra,
28 Cal.4th at pp. 161–162 [the defendant forfeited claim that expert was not qualified to
testify about blood splatter evidence and crime scene reconstruction when he objected
only to expert’s “qualifications with respect to estimating the amount of time elapsing
from the start to the finish of the attack on the victim”].)
       Upon belated objection by defense counsel, the trial court said that defense
counsel could question Appell about his qualifications during cross-examination. Such
procedure was within the trial court’s discretion. (People v. Hinkle (1923)
64 Cal.App. 375, 380–381.) After cross-examination, defense counsel did not renew his
objection to Appell’s testimony or move to strike the testimony. By failing to move to
strike, defendant did not allow the trial court to address any alleged error. Defendant
thereby forfeited his claim of error.
              2.      The trial court found that Appell was qualified to testify as an
                      expert.
       On appeal, defendant does not argue that Appell was unqualified to offer expert
opinion. Rather, defendant objects to the procedure employed by the prosecutor and trial
court to present the expert testimony. Defendant argues that the prosecutor should have
formally proffered Appell as an expert to the trial court and the trial court should have
formally accepted Appell as an expert before permitting expert testimony. At trial,
defense counsel did not make this specific objection and defendant reads too much into
his only support for the argument, People v. King (1968) 266 Cal.App.2d 437 (King).
       In King, the defendant objected to admission of expert testimony regarding voice
identification that the trial court admitted over defense objection because the trial court
held that the jury should determine the reliability of the scientific method. (King, supra,
266 Cal.App.2d at pp. 459–460.) The court, in setting forth the applicable law, cited
California Criminal Law Practice, Continuing Education of the Bar, section 14.19,




                                               9.
page 593,4 which described that the court should permit the opposing party to voir dire
the expert on his qualifications, after which the trial court determines whether the expert
can testify. (King, at p. 444.) However, though finding the trial court erred in permitting
the jury to determine whether a scientific method had received general acceptance to
justify admission in evidence, the court did not discuss the Continuing Education of the
Bar procedure or hold that it was the only way in which a trial court could execute its
duties under Evidence Code section 720. (King, at p. 444.) Neither Evidence Code
sections 720 nor 801, both addressing expert testimony, limit the trial court to a specific
procedure in executing its gate-keeping duties regarding expert testimony. Defendant has
failed to cite any authority for the proposition the trial court must explicitly recognize the
witness as an expert before overruling an objection to admission of such testimony.
       In addition, since King was decided in 1968, several authorities recommend
against even using the term “expert” at trial:

                “Having decided that a witness is qualified to testify as an expert,
       many courts announce to the jury that it recognizes the witness as an expert.
       But why? Why not just allow counsel to propound questions that call for
       an opinion and permit the expert to rely on inadmissible information and to
       do the other things that experts but not lay witnesses may do? There is
       little justification for counsel to tender the witness to the court as an expert
       and for the court to announce that it is accepting or rejecting this tender
       offer. Only Justice Holmes’s observation that ‘[m]ost of the things we do,
       we do for no better reason than that our fathers have done them or that our
       neighbors do them’ explains the prevalence of the practice.

               “Fortunately, the practice is not universal. The Federal Rules
       Advisory Committee noted that ‘there is much to be said for a practice that
       prohibits the use of the term “expert” by both the parties and the court at
       trial. Such a practice “ensures that trial courts do not inadvertently put their
       stamp of authority” on a witness’s opinion .… The National Commission
       on Forensic Science overwhelmingly adopted the same view. The ABA
       Civil Trial Practice Standard is similar. A substantial number of courts

4       A parenthetical providing the publisher and publication year was not included in the
citation.


                                               10.
       follow this salutary approach. (Kaye et al., The New Wigmore: Expert
       Evidence (2022 supp.) § 3.6, fns. omitted.)
       The trial court’s decision to deny defense counsel’s request for voir dire and defer
such questioning until Appell’s cross-examination was within the trial court’s discretion.
(People v. Hinkle, supra, 64 Cal.App. 375 at p. 381 [“Whether an opposing party shall be
accorded permission to test the qualifications of an expert by a preliminary cross-
examination before the witness states his opinion, or whether the privilege of testing the
witness’[s] competency shall be exercised on his regular cross-examination after he has
given his opinion and has concluded his direct examination, involves, not a matter of
right, but a question of procedure which lies within the discretionary power of the trial
court.”].)
       Defendant argues that the prosecutor forfeited using Appell’s testimony as expert
testimony by failing to formally proffer Appell as an expert to the trial court. We do not
agree. The prosecutor made clear that Appell was being proffered as an expert by asking
questions to qualify him as such and then by asking him for his opinion based upon his
training and experience. As we have concluded, no formal proffering of the witness to
the trial court was necessary. In addition, defendant’s authorities in support of his
forfeiture argument are distinguishable. In People v. Jones (2017) 3 Cal.5th 583, the trial
court excluded opinion testimony by the defendant’s witness that the defendant was no
longer active in a gang. On appeal, defendant argued the trial court erred because the
testimony was admissible as expert testimony. The California Supreme Court held that
the defendant had forfeited his argument because, unlike this case, he failed to argue it as
a basis for admission, affirmatively argued for admission as lay opinion testimony, and
never asked questions of the witness that would demonstrate the witness as an expert.
(Id. at pp. 636–637.)5 In this case, the prosecutor asked Appell questions to qualify him

5       Defendant’s reliance on People v. Valdez (2004) 32 Cal.4th 73 is similarly misplaced. In
that case, the trial court excluded evidence that defense counsel specifically offered to challenge
and undermine the police investigation of the murder and denied it was being offered to

                                                11.
as an expert and identified his area of expertise. Both defense counsel’s objection and the
trial court’s ruling recognized the prosecutor was offering expert opinion.
       The prosecutor asked Appell hypothetical questions customarily permitted as to
expert witnesses. (See People v. Vang (2011) 52 Cal.4th 1038, 1046, citing
3 Witkin, Cal. Evidence (4th ed. 2000) Presentation at Trial, § 194, p. 258 [“ ‘The
traditional method of taking the opinion evidence of an expert is the hypothetical
question.’ ”].) When defense counsel eventually did object to Appell’s testimony,
arguing that he had not been qualified as an expert, the trial court impliedly found that
Appell was qualified to provide his expert opinion by overruling the objection. This
implied finding—which, absent record evidence to the contrary, we presume it made
(see Evid. Code, § 664; Ross v. Superior Court (1977) 19 Cal.3d 899, 913)—was
sufficient (see Graham v. Flory (1955) 134 Cal.App.2d 729, 732).
       The trial court did not abuse its discretion in permitting expert testimony by
Appell. Appell testified that he possessed a bachelor of science degree before
commencing his training and 19-year employment with the Department of Justice.
Appell participated in a 40-hour forensic alcohol training in 2004. In 2019, Appell
trained individuals during a correlation study of people imbibing alcohol, observing their
performance of field sobriety examinations, and determining BAC. Appell trained others
in this area. Appell reviewed more than 200 research articles and qualified
approximately 170 times as an expert in blood-alcohol analysis and the physiological
effects of alcohol in the human body. Appell published his correlation study in a peer
magazine. He also continued to review new publications concerning driving under the
influence research and blood-alcohol analysis.

implicate a third party. (Id. at pp. 108–109.) On appeal, Valdez claimed the trial court erred
because the evidence was relevant to implicate a third person. (Id. at p. 109.) Unlike Valdez, the
prosecutor in this case did not offer Appell’s testimony on any basis other than expert opinion,
which is clear from the context of the questioning, defense counsel’s objection, and the trial
court’s response.


                                               12.
       We conclude that the trial court did not abuse its discretion in overruling defense
counsel’s objection and tacitly finding that Appell was qualified to testify about the effect
of alcohol on the body, the absorption rate of alcohol, and a retrograde analysis of a
hypothetical man’s BAC at the time he was driving. (See People v. Bolin (1998)
18 Cal.4th 297, 322 [criminalist properly relied on his educational background in
biochemistry and serology and his training as a criminalist for 13 years to form his
opinion about the position of the victim after the first and second fatal shots]; see also
People v. Morales (2020) 10 Cal.5th 76, 99 [expert’s lack of academic credentials did not
show he clearly lacked the necessary qualifications, where the expert had “relevant on-
the-job training and experience”].) We cannot conclude that Appell was clearly
unqualified to testify as an expert and questions concerning the depth of his knowledge
did not affect the admissibility of his testimony. The trial court did not abuse its
discretion in admitting Appell’s testimony as expert opinion.

II.    The trial court did not violate due process when imposing fines, fees, and
       assessments without determining whether defendant had the ability to pay.

       A.     Background
       The court determined that defendant did not have the ability to pay any penal fines
but imposed a $300 restitution fine (former § 1202.4, subd. (b)), a suspended
$300 mandatory revocation restitution fine (§ 1202.45, subd. (a)), an aggregate $80 court
operations assessment (§ 1465.8), an aggregate $60 criminal conviction assessment (Gov.
Code, § 70373), a $129 booking fee (former Gov. Code, § 29550.2), and a $25 release
after booking fee (former Pen. Code, § 1463.07). In so doing, the trial court rejected
approximately 11 other fines, fees, or assessments as recommended by the probation
officer’s report that totaled approximately $1,685. Defense counsel did not object to the
fines, fees, or assessments.




                                             13.
       B.      Analysis
       Defendant argues that the trial court’s finding that defendant did not have the
ability to pay the penal fines mandates that the additional fines and fees be stricken, or
enforcement stayed, pursuant to the Court of Appeal’s decision in People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas). Although he did not object, defendant disputes
that he forfeited the claim and, alternatively, he argues that his trial counsel rendered
ineffective assistance by failing to object. The People maintain that forfeiture bars
defendant’s claim and defendant has failed to demonstrate his trial counsel was
ineffective.
       As explained below, we reject defendant’s arguments against application of the
forfeiture doctrine and that his counsel was ineffective.
               1.    Forfeiture.
       Defendant was sentenced in April 2020, more than 14 months after the Court of
Appeal issued its decision in Dueñas. Thus, although defendant did not have a statutory
right to object to imposition of the minimum $300 restitution fine under former
section 1202.4, subdivision (b), the $80 court operations assessment under section
1465.8, or the aggregate $60 criminal conviction assessment under Government Code
section 70373, the parties and the trial court had ample notice of the Dueñas decision.
       Defendant argues that we may consider a pure question of law on undisputed facts.
However, the failure to object in the trial court generally forfeits a claim on appeal, and
this principle is applicable to constitutional claims. (People v. McCullough (2013)
56 Cal.4th 589, 593; In re Sheena K. (2007) 40 Cal.4th 875, 880–881.) Moreover,
“ ‘discretion to excuse forfeiture should be exercised rarely and only in cases presenting
an important legal issue.’ ” (In re Sheena K., at p. 887, fn. 7.) Here, as stated, defendant
had ample notice prior to sentencing of the appellate decision on which he now relies to
advance his constitutional claim.




                                             14.
              2.     Ineffective Assistance of Counsel.
       “In order to establish a claim for ineffective assistance of counsel, a defendant
must show that his or her counsel’s performance was deficient and that the defendant
suffered prejudice as a result of such deficient performance.” (People v. Mickel (2016)
2 Cal.5th 181, 198, citing Strickland v. Washington (1984) 466 U.S. 668, 687–692.) “To
demonstrate deficient performance, defendant bears the burden of showing that counsel’s
performance ‘ “ ‘ “fell below an objective standard of reasonableness … under prevailing
professional norms.” ’ ” ’ [Citation.] To demonstrate prejudice, defendant bears the
burden of showing a reasonable probability that, but for counsel’s deficient performance,
the outcome of the proceeding would have been different.” (Mickel, at p. 198.)
       “[C]ertain practical constraints make it more difficult to address ineffective
assistance claims on direct appeal rather than in the context of a habeas corpus
proceeding.” (People v. Mickel, supra, 2 Cal.5th at p. 198.) “The record on appeal may
not explain why counsel chose to act as he or she did. Under those circumstances, a
reviewing court has no basis on which to determine whether counsel had a legitimate
reason for making a particular decision, or whether counsel’s actions or failure to take
certain actions were objectively unreasonable.” (Ibid.) “Moreover, we begin with the
presumption that counsel’s actions fall within the broad range of reasonableness, and
afford ‘great deference to counsel’s tactical decisions.’ [Citation.] Accordingly, [the
California Supreme Court] ha[s] characterized defendant’s burden as ‘difficult to carry on
direct appeal,’ as a reviewing court will reverse a conviction based on ineffective
assistance of counsel on direct appeal only if there is affirmative evidence that counsel
had ‘ “ ‘no rational tactical purpose’ ” ’ for an action or omission.” (Ibid.)
       The record before us does not reveal why defense counsel did not object to the
restitution fine, criminal conviction assessment, or court operations assessment. There
could have been legitimate reasons why defense counsel may have chosen not to object,
including defendant’s reported $800 monthly disability payments that he would resume


                                             15.
receiving upon release from prison. The trial court rejected the probation officer’s
recommendation to impose a $600 restitution fine and $1,685 in other fees and
assessments. Counsel could have concluded that the fines and fees that were imposed
were within defendant’s ability to pay over time. We once again emphasize that the
record is silent on the matter. Having found forfeiture, our analysis ends.

III.   Effect of Assembly Bill No. 1869.
       The $129 booking fee (former Gov. Code, § 29550.2), and $ 25 release after
booking fee (former Pen. Code, § 1463.07) recently became “unenforceable and
uncollectible” through the enactment of Assembly Bill No. 1869 (2019–2020 Reg. Sess.)
(Assembly Bill 1869), effective July 1, 2021. Assembly Bill 1869 added section 1465.9,
subdivision (a) (Stats. 2020, ch. 92, § 62), which states in relevant part:

             “The balance of any court-imposed costs pursuant to … Sections …
       1463.07 …, as those sections read on June 30, 2021, shall be unenforceable
       and uncollectible and any portion of a judgment imposing those costs shall
       be vacated. (§ 1465.9, subd. (a), as amended by Stats. 2021, ch. 257, § 35.)
Assembly Bill 1869 also added Government Code section 6111, subdivision (a), which
states in relevant part:

              “On and after July 1, 2021, the unpaid balance of any court-imposed
       costs pursuant to … Sections … 29550.2 …, as those sections read on
       June 30, 2021, is unenforceable and uncollectible and any portion of a
       judgment imposing those costs shall be vacated.” (Gov. Code, § 6111,
       subd. (a), as added by Stats. 2020, ch. 92,§ 11.)
       Now that July 1, 2021, has passed, we think the plain language of these statutes
require that we vacate any portion of the judgment imposing any unpaid balance of the
$129 booking fee (former Gov. Code, § 29550.2) and $25 release after booking fee
(former Pen. Code, § 1463.07). (See People v. Clark (2021) 67 Cal.App.5th 248, 259.)




                                             16.
                                       DISPOSITION
       Any portion of the judgment imposing any balance of the $129 booking fee,
imposed pursuant to former Government Code section 29550.2, and the $25 release after
booking fee, imposed pursuant to former Penal Code section 1463.07, unpaid as of July
1, 2021, is vacated.6
       As modified, the judgment is affirmed.




                                                                                    HILL, P. J.
WE CONCUR:



FRANSON, J.



DESANTOS, J.




6       As the second amended abstract of judgment does not include the vacated fees, we shall
not direct preparation of another abstract of judgment.


                                              17.